Citation Nr: 1623709	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  10-20 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to September 2006.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board for additional development in September 2013. 

In March 2013, the Veteran testified via video-conference hearing before the undersigned Veterans Law Judge.  A transcript is associated with the claims file. 

FINDING OF FACT

The most probative evidence of record weighs against a conclusion that a heart disability is etiologically related to service; a heart disability was not shown to a compensable degree within one year of service.  

CONCLUSION OF LAW

The criteria for service connection for a heart disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2009 letter, sent prior to the initial unfavorable decision issued in October 2009, advised the Veteran of the evidence and information necessary to substantiate the claim on appeal.  This letter also advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post-service treatment records have been obtained and considered.  In addition, the Veteran was afforded a VA examination in March 2014 that included an opinion addressing the etiology of the Veteran's heart disability.  This opinion was based on review of the record and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the claim for consideration have been met.   

The undersigned also finds that the March 2014 VA examination was in accord with the September 2013 remand instructions, and the available VA clinical records requested therein, dated at the time of this writing through March 2014, have also been obtained (the post remand record documents multiple efforts by the AOJ to obtain the VA outpatient treatment records dated prior to August 16, 2007, requested in the September 2013 remand to no avail.)  As such, the Board finds that there has been substantial compliance with the Board's remand directives concerning the matter adjudicated herein.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).   

As indicated, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ sought to identify any pertinent treatment records not currently associated with the claims file, and as result of the testimony presented at the hearing, the Board remanded the case for the additional development discussed above.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the claim adjudicated herein.  In the circumstances of this case, additional efforts to assist or notify the Veteran with respect to this claim in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the claim decided herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to this claim.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.   

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology since service.  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include cardiovascular disease, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as cardiovascular disease) listed under 38 C.F.R. 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim decided herein.  

The STRs include reports from a May 2006 pre-discharge physical that included a showing of an ejection fracture of 70 to 75 percent, trace mitral insufficiency, hyperlipidemia, left atrial hypertrophy, and an estimated METS (metabolic equivalents) level of 7.  A later (by days) dated echocardiogram revealed a normal left atrial size.  

The post service evidence reflects treatment for a heart disability.  Specifically, in June 2009, the reported a three-to four-month history of episodes characterized by tightness in the chest, chest pain, shortness of breath, pain in the right arm, and sweating.  In July 2009, a myocardial perfusion scan showed ischemia of the inferior wall with apical extension and left ventricular ejection fraction (EF) of 61 percent.  In August 2009 after an episode of chest pain, the Veteran was diagnosed with unstable angina (myocardial infarction ruled out), nonobstructive CAD (coronary artery disease), dyslipidemia, and hypertension.  In  September 2010, the Veteran was hospitalized for chest pains and shortness of breath, and he had discharge diagnoses of non-ST segment elevation myocardial infarction, nonobstructive CAD, angina, and hypertension.  VA treatment records show that the Veteran has continued to be followed for recurrent angina and CAD. 

In light of the in-service and post service clinical evidence set forth above, the September 2013 remand directed that the Veteran be afforded a VA examination that included an opinion as to whether a post service heart disability was etiologically related to service or was manifested within one year of service.  The requested examination, documented to have been preceded by a review of the clinical record, was completed in March 2014 as stated above.  In discussing the clinical history, the examiner noted that the STRs reflected no symptoms of cardiac disease; that there was no evidence of cardiac symptoms within one year of service; and that the Veteran told the examiner that he had no cardiac symptoms prior to 2008, at which time he began having chest pain.  The examiner diagnosed the Veteran with CAD, and she found that such cardiac disability was less likely than not incurred in service.  Her rationale was as follows: 

There is no evidence that the [V]eteran had a heart condition that initially manifested in service according to the patient's history and to STR's.  Although the May of 2006 VA exam showed atrial enlargement on EKG, this is not a specific finding that is consistent with CAD, nor was it found on the echo of 5/06 which is a much more accurate test.  The echo of 5/06 did not show any signs of CAD and he was asymptomatic at that time. The left atrium was of normal size, wall motion was normal and ejection fraction was normal.

The medical record does not document any symptoms, findings, evaluation or treatment of CAD until 2008 at which time he presented with chest pain and was later determined to have one vessel CAD per cardiac cath in 8/09.  Although the [V]eteran has stated that there was continuity of heart symptoms since the service, today he states that his symptoms of diaphoresis, C[hest]P[ain] and S[hortness]O[f]B[reath] began in 2008.  In addition, the medical records do not correlate with the contention that he had cardiac symptoms prior to '08.  Therefore in this examiner's opinion it is less likely than not that the Veteran's current heart disease is causally related to or arose during service, or became manifest within one year of discharge from service.

The above opinion is not contradicted by any other medical evidence or opinion, and the Board finds this opinion to be definitive as to the matter of whether the Veteran has a cardiovascular disability as a result of service or whether a cardiovascular disability was manifested within one year of service.  See Stefl, supra.  Given the lack of any evidence of a heart disability within one year of service, and the specific denial by the Veteran of such, presumptive service connection for a heart disability on the basis of chronic disease, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

To whatever extent the assertions of the Veteran (to include through his representative) are being advanced in an attempt to establish that a cardiovascular disability is related to service, such attempts must fail.  Matters of diagnosis of disabilities not capable of lay observation, and the medical etiology of any such disability, are question within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435(2011)), the specific matter for consideration herein-namely, whether the Veteran has a cardiovascular disability that is the result of service-is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  Simply stated, the determination as to whether the Veteran has a current cardiovascular disability that is the result of service is a complex medical question for which the Veteran lacks adequate medical training to address.  As his lay assertions in this regard have no probative value, the Veteran can neither support his claim, nor counter the probative medical opinion of record, on the basis of lay assertions alone. 

In light of the above and in sum, the Board finds that service connection for a heart disability is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the most probative evidence is against the Veteran's claims of entitlement to service connection for a heart disability.  As such, that doctrine is not applicable, and this claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a heart disability is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


